Citation Nr: 0940312	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-39 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased rating for myasthenia 
gravis, currently rated as 30 percent disabling.

2.  Entitlement to service connection for right foot 
disability.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for disability 
exhibited by numbness of the tongue.

6.  Entitlement to service connection for restrictive lung 
disease.

7.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
January 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A September 2006 rating decision 
granted entitlement to service connection for myasthenia 
gravis, assigning a 30 percent disability rating, and denied 
entitlement to service connection for right foot disability, 
right ankle disability, cervical spine disability, tinnitus 
disability, chest pain, and back pain.  A notice of 
disagreement was filed in February 2007 with regard to the 
disability rating assigned to myasthenia gravis, and the 
denial of service connection for such issues.  A statement of 
the case was issued in September 2007.  In November 2007, the 
Veteran filed a substantive appeal with regard to the issues 
of entitlement to an increased rating, and entitlement to 
service connection for right foot disability, right ankle 
disability, and cervical spine disability.  An April 2007 
rating decision denied entitlement to service connection for 
sleep apnea, numbness of tongue, and restrictive lung 
disease.  A notice of disagreement was filed in November 
2007, a statement of the 

case was issued in April 2008, and a substantive appeal was 
received in June 2008.  The Veteran testified at a Board 
hearing in February 2009.

The issues of entitlement to: an initial increased rating for 
myasthenia gravis; service connection for sleep apnea, 
service connection for disability exhibited by numbness of 
the tongue; service connection for restrictive lung disease; 
and service connection for cervical spine disability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, osteopenia of 
the right foot had its onset in service.  

1.  Resolving all doubt in the Veteran's favor, right ankle 
disability characterized as deformity of the calcaneal bone 
due to old healed fracture or post-traumatic changes had its 
onset in service.  


CONCLUSIONS OF LAW

1.  Osteopenia of the right foot was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 

2.  Right ankle disability characterized as deformity of the 
calcaneal bone due to old healed fracture or post-traumatic 
changes was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  Initially, the 
Board notes that it need not reach the issue of whether the 
duties to notify and assist were met in this case, since the 
Board is granting service connection for right foot and ankle 
disability.  In January 2007 correspondence, the RO 
specifically notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).Further discussion of VCAA compliance is therefore not 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Right Foot and Ankle Disability 

The Veteran claims that foot and ankle disability is due to 
being a paratrooper and running during service.  Service 
treatment records do reflect that in November 2001 the 
Veteran complained of right ankle pain for the prior year.  
Although a right ankle x-ray examination was normal at that 
time, his separation examination reflected a notation of 
valgus of right ankle.  In a December 2001 statement, the 
Veteran indicated that his feet were constantly swollen and 
that he did not run any more as his right foot was in almost 
constant pain.  The Veteran claims that his right foot and 
ankle have remained symptomatic since service.  A May 2006 VA 
examination report reflects x-ray findings of mild osteopenia 
of the right foot, and old healed fracture distal fibular 
bone or post traumatic changes of the right ankle by x-ray 
examination.  In light of the Veteran's testimony pertaining 
to his ankle and foot, his extensive service, and the post-
service medical findings, the Board finds the evidence is at 
least in equipoise regarding his claim that right foot and 
right ankle disabilities had their onset in service.  
Resolving all doubt in the Veteran's favor, the Board 
concludes that service connection is warranted.  



ORDER

Service connection for osteopenia of the right foot is 
granted.  

Service connection for right ankle disability characterized 
as deformity of the calcaneal bone due to old healed fracture 
or post-traumatic changes is granted.  


REMAND

At the Board hearing, the Veteran testified that he has 
sought medical treatment with Dr. Rosario and Dr. Luciano for 
his myasthenia gravis, and had a pending appointment in 
February 2009 with one of them.  It is not clear from the 
transcript whether Dr. Rosario or Dr. Luciano are affiliated 
with the VA Medical Center or are private medical providers.  
In any event, it does not appear as if there are any 
treatment records on file with regard to such medical 
providers.  The RO should contact the Veteran and obtain any 
necessary releases and the full name, affiliation, address, 
and dates of treatment with regard to Dr. Rosario and Dr. 
Luciano.  The RO should then request such records.

The Veteran is currently in receipt of a 30 percent 
disability rating for myasthenia gravis which is the minimum 
rating assignable under 38 C.F.R. § 4.124a, Diagnostic Code 
8025 (2009).  The Board also notes that the Veteran is in 
receipt of a separate 30 percent rating for diplopia 
associated with myasthenia gravis, and a separate 10 percent 
rating for ptosis, left eye associated with myasthenia 
gravis.  38 C.F.R. § 4.124a provides that in rating 
myasthenia gravis, consideration should especially be 
afforded to psychotic manifestations, complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, and 
visceral manifestations, utilizing the diagnostic code(s) 
which refers to the appropriate bodily system of the Rating 
Schedule.  A note under Diagnostic Code 8025 further provides 
that it is required that there be ascertainable residuals for 
a minimal compensable evaluation under diagnostic codes 8000-
8025.  Determinations as to the presence of residuals not 
capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease. It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  Id. at Note (1).  In 
essence, Note (1) indicates that a rating higher than 30 
percent may be assigned for myasthenia gravis based upon the 
combined evaluations of all residual disorders.  Any 
subjective residuals at least require a diagnosis.  Thus, the 
question here is whether there is sufficient evidence of 
identifiable residual disorders due to his service-connected 
myasthenia gravis, which when combined may exceed the 30 
percent rating assigned.

Initially, the Board notes that the grant of service 
connection for myasthenia gravis was assigned based on 
symptoms of weakness of upper extremities and left leg, and 
drooping and twitching eyelids.  The Veteran is also claiming 
that his sleep apnea, numbness of the tongue, restrictive 
lung disease, and cervical spine disability are 
manifestations of his myasthenia gravis.  It is clear that a 
VA examination is necessary to resolve the medical question 
of the symptoms and manifestations of the Veteran's service-
connected myasthenia gravis, and whether his sleep apnea, 
numbness of tongue, restrictive lung disease, and cervical 
spine disability are symptoms or manifestations of myasthenia 
gravis.  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Proper notice, which notifies him 
of the evidence and information necessary to support his 
claim must be issued to the Veteran.  Along with ensuring 
proper VCAA notice pertaining to his claim, VA is also 
instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2009).  VA should inform 
the Veteran that an effective date will be assigned if an 
increased disability rating is assigned, and such notice 
should also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

The Board notes that the April 2006 VCAA letter issued did 
not include the issue of entitlement to service connection 
for cervical spine disability, and the January 2007 VCAA 
letter did not include the issue of entitlement to service 
connection for restrictive lung disease.  Thus, the RO should 
ensure that the Veteran receives proper notice pursuant to 
the VCAA with regard to these issues, and the other service 
connection issues and increased rating issue on appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the Veteran of the 
evidence necessary to substantiate his 
service connection claims for cervical 
spine and restrictive lung disease, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the Veteran's service 
personnel records from the National 
Personnel Records Center.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

3.  Contact the Veteran and obtain the 
name, affiliation, address, and dates of 
treatment with regard to Dr. Rosario and 
Dr. Luciano.

4.  After securing any necessary 
releases, the RO should obtain the 
Veteran's treatment records from Dr. 
Rosario and Dr. Luciano.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.

5.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
myasthenia gravis.  All necessary tests 
and studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to identify all symptomatology 
and other manifestations directly related 
to the Veteran's service-connected 
myasthenia gravis, to include making a 
determination as to whether the Veteran's 
sleep apnea, numbness of tongue, 
restrictive lung disease, and cervical 
spine disability constitute residuals of 
his myasthenia gravis.  A complete 
detailed rationale is requested for each 
opinion that is rendered.

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO.  The Veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




